Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
After further search and consideration the indicated allowability of independent claims 10 and 17 is withdrawn.
Prosecution on the merits of this application is reopened on claims 10-13, 15-17 and 19-20 considered unpatentable for the reasons indicated below. 
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 6 the phrase “between the centrally-located opening at the jamb flange” appears to have a typo.   The examiner assumes it should read -and- instead of “at”. 
Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheehan US 4,283,034 (hereinafter ‘Sheehan’).
In regard to claim 17, Sheehan teaches a mounting hardware assembly comprising: a bracket defining a jamb flange (14) and a wall flange (24) configured to extend outwardly of a door frame (note that the two parts are capable of being installed outwardly of a door frame); a plurality of fastener openings (22) defined by the bracket (note that there are four openings positioned along a common axis) including a generally centrally-located opening (note that the two middle openings meet this limitation), a first lateral fastener opening (top outermost 22) positioned between the centrally-located opening [and] the jamb flange and a second lateral fastener opening (bottom outermost 22) positioned between the centrally-located opening and the wall flange;
and a support flange (36) extending at least partially along the bracket. 
Alternatively, 
Claims 17, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidd US 5,771,644 (hereinafter ‘Kidd’) 
In regard to claim 17, Kidd teaches a mounting hardware assembly comprising: a bracket (see fig. 2) defining a jamb flange (30 on one side) and a wall flange (30 on the other side) configured to extend outwardly of a door frame (note that the two parts are capable of being installed outwardly of a door frame); a plurality of fastener openings (openings 36 and square openings provided by projected tab 34) defined by the bracket and positioned along a common axis (axis going across the square openings and the middle round openings 36) including a generally centrally-located opening (note that the two sets of openings 36 are centrally located within the bracket’s middle section), a first lateral fastener opening (square shaped opening on one side) positioned between the centrally-located opening [and] the jamb flange and a second lateral fastener opening (square shaped opening on other side) positioned between the centrally-located opening and the wall flange (see fig. 2);
and a support flange (38) extending at least partially along the bracket. 
In regard to claim 20, Kidd teaches the claimed invention wherein a first end portion of the support flange terminates between the first lateral opening and the jamb flange and a second end portion of the support flange terminates between the second lateral fastener opening and the wall flange. See fig. 2 note that the first and second end portions of the support flange 38 are defined by the chamfered portions, therefore meeting the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13, 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan US 4,283,034 (hereinafter ‘Sheehan’) in view of Getz US 10,745,902 B1 (hereinafter ‘Getz’).
In regard to claim 10, Sheehan teaches a mounting hardware assembly, comprising:
a bracket having first and second sections (see fig. 1, top and bottom);
a jamb (14) flange and a wall flange (24)each defined by the first section (top) ;
an elongated body defined by the second section (bottom 14); and 
a support flange (36) offset from the elongated body, wherein the support flange extends less than the full length of the elongated body (as seen in fig. 1).
Sheehan does not explicitly teach a notch defined between the first and second sections; and a pair of attachment legs extending between the first and second sections on opposing sides of the notch. 
Getz teaches a hardware assembly comprising first (14) and second (15) sections coupled by a weakened portion (60) having a notch (66) defined between the first and second sections and a pair of attachment legs (spaces between notches 66) extending between the first and second sections on opposing sides of the notch (see fig. 1). Note that the legs of Getz are formed in the same manner that Applicant’s legs formed: by the material adjacent the notch.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to provide slits (or notches) between the two sections as taught by Getz so that the body can be flexed more easily there than at other parts of the body (see Getz col. 5, ln. 34-38).
In regard to claim 11, the combination of Sheehan/Getz teaches the claimed invention further comprising first and second apertures (22 top as seen in fig. 2) defined by the jamb flange.
In regard to claim 12, the combination of Sheehan/Getz teaches first and second openings in the elongated body (22 in the bottom portion) wherein a first distance between the first and second openings is equal to a second distance between the first and second flange apertures. 
In regard to claim 13, the combination of Sheehan/Getz teaches a tab (30) extending perpendicularly from the elongated body of the second section (see figs. 1-2), wherein the tab defines a fastener slot (32). 
In regard to claim 15, the combination of Sheehan/Getz teaches a tab void (see space formed between the two flanges 36 and plate 14 on the top section is a void and capable or receiving a tab), wherein the tab is shaped to be inserted through the tab void (this is a functional limitation and per MPEP 2114, since the tab void is a large void, it can accommodate practically any shapes of tabs, including the tab (30)). 
In regard to claim 16, the combination of Sheehan/Getz teaches a positioning stop (other 36) extending from the first section; and a retaining projection (other 36 at the bottom), wherein the positioning stop and retaining projection extend in a substantially parallel direction (as seen in fig. 2 -Note that all four flanges 36 are parallel with one another). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan US 4,283,034
In regard to claim 19, Kidd teaches first and second retaining projections (34s) extending perpendicular to the common axis. 
Note that the projections are not located between the lateral openings and the flange and jamb respectively, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to provide the projections extending from the opposite side of the square opening because doing so involves mere rearrangement of parts and would not affect the functionality of the device. Therefore it would have been obvious to relocate them so as to provide versatility and enable installation of the bracket in various size frames. 

 
Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggests a mounting hardware assembly as recited in claim 1 and further having a fastener void substantially centrally disposed within the wall flange in addition to the first and second apertures in the jamb flange such that a first distance between the first and second openings is equal to a second distance between the first and second flange apertures as recited within the context of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633